El Juez Pesidente Señor Hernández Denton
emitió la opinión del Tribunal.
El caso de autos requiere que determinemos si el Depar-tamento de Asuntos del Consumidor (D.A.Co.) tiene juris-dicción para considerar una controversia entre un contra-tista de obra y la compañía suplidora de hormigón, dentro del procedimiento administrativo sobre incumplimiento de contrato que iniciaron los dueños de la obra en su contra. Veamos.
HH
El Sr. Luis Martínez Segarra y su esposa, la Sra. Blanca Rosa Hernández, suscribieron un contrato de construcción de obra con el contratista Sr. Juan Rosado Santoni. En el referido contrato, las partes estipularon que el señor Ro-sado Santoni construiría la fase inicial de una estructura que sería dedicada a vivienda, conforme a las especificacio-nes, tamaño y calidad identificados en los planos prepara-dos por el Ing. Rafael Torres García. Dicha obra incluiría, entre otras, la construcción de zapatas, muros y columnas en hormigón reforzado. Además, se estableció que el señor Rosado Santoni sería responsable de suministrar todos los materiales necesarios para la construcción. Se acordó, fi-nalmente, que los esposos Martínez-Rosa pagarían una suma de veintinueve mil trescientos dólares, los cuales se-rían desembolsados en tres plazos, según concluyeran las etapas de la construcción.
Así las cosas, el señor Rosado Santoni comenzó a cons-truir la obra pactada. Posteriormente, con el propósito de inspeccionar la construcción en progreso y a instancias del ingeniero Torres García, el matrimonio Martínez-Rosa so-licitó que se realizaran pruebas de compresión al hormigón *587utilizado en las zapatas, columnas y muros erigidos.(1) Los resultados de estas pruebas fueron insatisfactorios, pues no cumplieron con la resistencia mínima de tres mil libras por pulgada cuadrada requeridas en los planos de construcción. En vista de ello, el ingeniero Torres García paralizó la edificación.
Los esposos Martínez-Rosa le requirieron al señor Ro-sado Santoni, en varias ocasiones, que realizara sus pro-pias pruebas de compresión y corrigiera la construcción para adaptarla a los planos aprobados. Sin embargo, éste negó su responsabilidad. Adujo que había cumplido con to-das las cláusulas convenidas y que, de existir algún pro-blema, era entre los esposos Martínez-Rosa y Macro Mix, Inc., compañía que suplió el hormigón a petición del señor Rosado Santoni. Luego de ello, este último abandonó la obra, llevándose consigo el equipo y las herramientas.
A raíz de estos hechos, los esposos Martínez-Rosa enta-blaron una querella ante D.A.Co. contra el señor Rosado Santoni, en la que alegaron, en síntesis, un incumpli-miento contractual. Solicitaron que el señor Rosado San-toni corrigiera la obra y terminara la etapa contratada para que, una vez concluida satisfactoriamente, se proce-diera con el pago pactado. En la alternativa, de no acceder el señor Rosado Santoni a corregir y culminar la obra, re-clamarían la devolución del dinero invertido.
Tras ciertos trámites procesales, D.A.Co. celebró una primera vista administrativa. El matrimonio Martínez-Rosa presentó evidencia para establecer que el hormigón utilizado no cumplía con la calidad especificada en los planos.(2) Luego de ello, el señor Rosado Santoni solicitó la *588inclusión de Macro Mix, Inc. como parte de la querella. Fundamentó su petición en que fue ésta la compañía que él contrató para suplir el hormigón y era parte indispensable en los procedimientos. En vista de lo anterior, D.A.Co. se-ñaló una segunda vista administrativa, en la cual incluyó a Macro Mix, Inc.
Celebrada esta última vista, D.A.Co. emitió una resolu-ción en la que ordenó al señor Rosado Santoni rembolsar a los esposos Martínez-Rosa la cantidad de dieciocho mil trescientos dólares. Además, declaró “no ha lugar” la soli-citud del señor Rosado Santoni de incluir a Macro Mix, Inc. como parte de la querella. Razonó que los esposos Martí-nez-Rosa presentaron la querella por incumplimiento de contrato exclusivamente contra el señor Rosado Santoni. Añadió que la controversia que pudiera existir entre el se-ñor Rosado Santoni y Macro Mix, Inc. sobre el material suplido era un pleito entre comerciantes en el que D.A.Co. carece de jurisdicción.
Insatisfecho, el señor Rosado Santoni solicitó al Tribunal de Apelaciones la revisión judicial del referido dictamen. Dicho foro apelativo modificó la resolución recu-rrida a los efectos de ordenar a D.A.Co. la celebración de una vista para determinar si Macro Mix, Inc. cumplió o no su obligación con el señor Rosado Santoni, y el daño oca-sionado a éste en caso de incumplimiento.
Inconforme, D.A.Co. trae ante nos el presente recurso de certiorari. Aduce, en resumen, que carece de jurisdic-ción para entender en una controversia entre dos comerciantes. Por dicha razón, alega que erró el Tribunal de Apelaciones al ordenarle que celebrara una vista para dilucidar y adjudicar la relación contractual entre un con-tratista y la compañía suplidora de hormigón. Vista la pe-tición, acordamos expedir. Las partes han comparecido a exponer sus respectivas posiciones. Con el beneficio de ellas, resolvemos.
*589HH HH
AI atender la controversia que nos ocupa, partimos de la norma firmemente establecida de que los tribunales apelativos deben conceder deferencia a las decisiones administrativas, en vista de la vasta experiencia y el conocimiento especializado que poseen las agencias que las emiten. Otero v. Toyota, 163 D.P.R. 716 (2005); Pacheco v. Estancias, 160 D.P.R. 409 (2003). Es por ello que los tribunales sostendrán las determinaciones de hecho que for-mule una agencia, siempre que exista en el expediente administrativo evidencia sustancial que las apoye. See. 4.5 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 2175; Torres v. Junta Ingenieros, 161 D.P.R. 696 (2004); Rebollo v. Yiyi Motors, 161 D.P.R. 69 (2004).
Ahora bien, los tribunales pueden revisar las conclusiones de derecho en todos sus aspectos. Sec. 4.5 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, supra; Torres v. Junta Ingenieros, 161 D.P.R. 696 (2004); Rebollo v. Yiyi Motors, 161 D.P.R. 69 (2004); Miranda v. C.E.E., 141 D.P.R. 775 (1996). Desde luego, esto no significa que los tribunales, al ejercer su función revisora, puedan descartar libremente las conclusiones e interpretaciones de la agencia, sustituyendo el criterio de ésta por el propio. Otero v. Toyota, supra; P.R.T.C. v. J. Reg. Tel de P.R., 151 D.P.R. 269 (2000). La doctrina sobre la revisión judicial reconoce, igualmente, que la interpretación de un estatuto por el organismo que lo administra y del cual es responsable de su cumplimiento merece gran respeto y deferencia judicial. Procuradora Paciente v. MCS, 163 D.P.R. 21 (2004); Pacheco v. Estancias, supra; Asoc. Vec. H. San Jorge v. U. Med. Corp., 150 D.P.R. 70 (2000).
Hemos resuelto que los tribunales deben sostener las conclusiones de derecho del organismo administrativo en la medida en que éstas se ajusten al mandato de ley. *590P.R.T.C. v. J. Reg. Tel. de P.R., supra. Incluso, en casos marginales o dudosos, la interpretación de un estatuto que haga la agencia encargada de velar por su cumplimiento merece deferencia sustancial, aun cuando esa interpreta-ción no sea la única razonable. Íd.
Claro está, no cabe hablar de deferencia judicial cuando nos encontramos ante una interpretación estatutaria que afecta derechos fundamentales, resulta irrazonable o conduce a la comisión de injusticias. Costa, Piovanetti v. Caguas Expressway, 149 D.P.R. 881 (1999). Asimismo, “cuando la agencia interpreta el estatuto que viene llamado a poner en vigor de forma tal que produce resultados contrarios al propósito de la ley, dicha interpretación no puede prevalecer”. Mun. de San Juan v. J.C.A., 149 D.P.R. 263, 280 (1999). Véanse, además: Pacheco v. Estancias, supra; Costa, Piovanetti v. Caguas Expressway, supra.
Tomando en consideración la normativa expuesta, eva-luemos el propósito que inspiró la creación del Departa-mento de Asuntos del Consumidor y su jurisprudencia interpretativa.
I — I HH HH
A. Mediante la Ley Núm. 5 de 23 de abril de 1973 (Ley Núm. 5), 3 L.P.R.A. sec. 341 et seq., la Asamblea Legislativa creó el Departamento de Asuntos del Consumidor con el propósito primordial de vindicar e implementar los derechos del consumidor. Aun cuando existía en aquel entonces una legislación protectora de este sector de la población, el legislador entendió necesaria la creación de este organismo administrativo, a nivel de gabinete, con el objetivo de garantizarle al consumidor la debida atención a sus problemas. Exposición de Motivos de la Ley Núm. 5, supra, 1973 Leyes de Puerto Rico 17; Quiñones v. San Rafael Estates, S.E., 143 D.P.R. 756 (1997).
Según surge de su Exposición de Motivos, la aprobación de la Ley Núm. 5 respondió principalmente a lo siguiente:
*591La complejidad del mercado de bienes y servicios, unido al sinnúmero de prácticas indeseables que algunos comerciantes y manufactureros llevan a cabo, requieren la creación de un organismo efectivo capaz de sacar al consumidor del estado de indefensión y desvalimiento en el cual se encuentra. Este orga-nismo deberá ventilar y adjudicar las querellas traídas por los consumidores, fiscalizar el cumplimiento de las leyes cuyo ob-jetivo es proteger al consumidor, educar al consumidor y po-nerle al consumidor representación adecuada en la defensa de todos sus derechos. (Enfasis suplido.) Leyes de Puerto Rico, supra, pág. 17.
En vista de ello, se creó a D.A.Co. como una agencia especializada, con personal profesional y técnico altamente competente, para poder vindicar los derechos del consumidor de forma agresiva y firme. Exposición de Motivos de la Ley Núm. 5, supra, págs. 17-18. Se le confirió, a través de su Secretario, la facultad para “[a]tender, investigar y resolver las quejas y querellas presentadas por los consumidores de bienes y servicios adquiridos o recibidos del sector privado de la economía”. 3 L.P.R.A. sec. 341e(c). Además, se le impuso el deber de implementar una estructura de adjudicación administrativa mediante la cual se consideraran las querellas de los consumidores y se concedieran los remedios pertinentes conforme a derecho. 3 L.P.R.A. sec. 341e(d). En fin, se adoptó todo un esquema administrativo dirigido a minimizar los efectos de la desigualdad económica y de conocimiento técnico entre los proveedores de bienes y servicios y el consumidor.
Cabe señalar que la intención legislativa y la política pública de proteger y vindicar los derechos del consumidor no surgió con la creación de D.A.Co. Éstas ya se habían manifestado al establecerse en 1968 su antecesora, la Ad-ministración de Servicios al Consumidor, entidad adminis-trativa que poseía funciones, poderes y deberes sustancial-mente similares a los de D.A.Co. Véase Hernández Denton v. Quiñones Desdier, 102 D.P.R. 218 (1974). Al momento de instituir la referida agencia, la Asamblea Legislativa reco-noció el problema que, aun en aquella época, afrontaba el consumidor, y lo relató de la manera siguiente:
*592Si bien varios organismos gubernamentales tienen jurisdic-ción sobre asuntos que afectan sus intereses, el consumidor no cuenta con un organismo efectivo, público o privado, que vele única y exclusivamente por sus intereses peculiares como grupo, contrario a l[o] que sucede con los trabajadores, comer-ciantes, industriales, agricultores y otros. Ello contribuye a que en ocasiones se ignoren los problemas especiales que afec-tan en un momento dado al grupo consumidor y a que sus puntos de vista pasen frecuentemente inadvertidos. (Enfasis suplido.) Exposición de Motivos de la Ley Núm. 148 de 27 de junio de 1968, Leyes de Puerto Rico, pág. 460.
Aun cuando la Administración de Servicios al Consumi-dor quedó suprimida por la aprobación de la Ley Núm. 5, no cabe duda que el propósito legislativo que inspiró su creación fue preservado y transferido a D.A.Co., quien re-tuvo todas las funciones, poderes y deberes de aquélla, por mandato expreso de ley. Véase 3 L.P.R.A. sec. 341d(a)(1).
B. Resulta, pues, meridianamente claro que “[e]l espíritu que informó la creación de D.A.Co. y la aprobación de su ley orgánica fue precisamente facilitar al consumidor la vindicación de sus intereses con un vehículo procesal ágil y eficiente, más costo-efectivo y que equiparara el poder de los consumidores con el de los proveedores de bienes y servicios”. Residentes Pórticos v. Compaq, 163 D.P.R. 510 (2004). Igualmente, se persigue dicho propósito mediante la simplificación de los procedimientos de adjudicación disponibles al consumidor y evitando los remedios tardíos. Rodríguez v. Tribunal Superior, 104 D.P.R. 335 (1975). Por consiguiente, su sistema administrativo tiene que estar dotado de una flexibilidad mayor que la del trámite judicial ordinario, de manera que se propicie el uso eficiente por parte de personas legas. Srio. D.A.C.O. v. J. Condóminos C. Martí, 121 D.P.R. 807 (1988). De otra forma, “[l]os reme-dios tardíos y los procedimientos complicados derrotarían todo el propósito de las leyes y de las oficinas creadas para la defensa del consumidor”. Pérez Ríos v. Hull Dobbs, 107 D.P.R. 834, 840-841 (1978).
En atención a ello, hemos resuelto que “[l]a *593inclusión de un tercero en el proceso administrativo [ante D.A.Co.] sin que el querellante o la agencia lo estime nece-sario o conveniente, complica y retarda innecesariamente el procedimiento”, en contravención a la filosofía que in-forma dicho trámite administrativo. Pérez Ríos v. Hull Dobbs, supra, pág. 841. Sencillamente, resulta pernicioso para el consumidor querellante tener que aguardar por su remedio mientras la agencia dilucida la responsabilidad de otras personas que pueden ventilar sus reclamos, si lo de-sean, mediante litigación ordinaria. Íd. Nótese, además, que el procedimiento de adjudicación ante D.A.Co. debe culminar dentro del plazo de ciento veinte días laborables desde la presentación de la querella, teniendo el consumi-dor que acudir al tribunal para buscar un remedio en caso de dilación injustificada por parte de la referida agencia. 3 L.P.R.A. secs. 341i-1 y 341i-2. Es decir, el objetivo que per-sigue el esquema administrado por D.A.Co. tiene como co-rolario necesario la pronta tramitación de la querella del consumidor; claro está, sin dejar de brindarles a los quere-llados todas las garantías del debido proceso de ley. Rodríguez v. Tribunal Superior, supra.
En conclusión, D.A.Co. fue creado como un foro especializado para dilucidar y adjudicar los derechos del consumidor de manera ágil, sencilla y económica. Ahora bien, la Ley Núm. 5 no define quién constituye un consumidor para efectos de la protección provista por dicha legislación. Sin embargo, según surge del Reglamento de Procedimientos Administrativos de D.A.Co., el término consumidor incluye a “[t]oda persona natural, que adquiere o utiliza productos o servicios como destinatario final. Incluye toda otra persona, asociación o entidad que por designación de ley está facultado para presentar su reclamación en el Departamento”. (Énfasis suplido.(3) Re-*594gla 4(d) del Reglamento Núm. 6219 del Departamento de Asuntos del Consumidor de 18 de noviembre de 2000. Por sus propios términos, esta definición excluye a cualquier persona o entidad que adquiere bienes o servicios con mo-tivo de lucrarse en una posterior reventa. Principio aná-logo revisten otras legislaciones protectoras del consumi-dor que son administradas por D.A.Co., en las cuales se especifica que el sujeto amparado por el estatuto es el des-tinatario final del producto o servicio.(4)
Como resultado de lo anterior, una persona o. entidad que no pueda ser catalogada como un consumidor, dentro de los hechos particulares del caso y según el estado de derecho vigente, no podría presentar una querella ante D.A.Co., pues éste carecería de jurisdicción para dilucidarla. Véase P.R. Amer. Ins. Co. v. P.R. Park. System, 108 D.P.R. 106 (1978). Conforme hemos expresado:
[U]na agencia administrativa no puede asumir jurisdicción sobre situación alguna que no esté autorizada por ley; es decir, ni la necesidad, ni la utilidad, ni la conveniencia pueden sus-tituir al estatuto en cuanto a fuente de poder de una agencia administrativa. (Énfasis suprimido.) Raimundi v. Productora, 162 D.P.R. 215, 225 (2004).
Vista esta exposición de derecho, veamos los hechos par-ticulares de este caso.
IV
Los esposos Martínez-Rosa presentaron una querella ante D.A.Co. Alegaron que el señor Rosado Santoni no ha-bía cumplido con el contrato de obra suscrito por las *595partes. De acuerdo con este contrato, el contratista Rosado Santoni se obligó a levantar una estructura que sería de-dicada a vivienda y a suministrar los materiales necesarios para la construcción. Dicha edificación, además, debía obe-decer a las especificaciones, el tamaño y la calidad estable-cidos en los planos de construcción aprobados.
Para dilucidar la controversia, D.A.Co. celebró dos vistas en las cuales se presentó prueba documental y testifical. Según la prueba pericial presentada por el ma-trimonio Martínez-Rosa, la cual no fue controvertida, las zapatas de la estructura erigida por el señor Rosado San-toni no soportaban tres mil libras de presión por pulgada cuadrada, conforme lo requerían los planos de construcción aprobados, razón por la cual los elementos estructurales debían demolerse para ser construidos nuevamente. El se-ñor Rosado Santoni, por su parte, se limitó a alegar que, de haber algún defecto, éste se debió al hormigón utilizado, por lo que era Macro Mix, Inc. la responsable. El matrimo-nio Martínez-Rosa se opuso; adujo que la persona respon-sable ante ellos era el contratista y que la inclusión de Macro Mix, Inc. sólo retrasaría los procedimientos innecesariamente. En vista de lo anterior, el foro adminis-trativo determinó que el señor Rosado Santoni no satisfizo la obligación pactada, ya que la construcción que realizó no cumplió con los parámetros exigidos en los planos de cons-trucción aprobados. Dicha conclusión fue sostenida por el Tribunal de Apelaciones. Declinamos intervenir con ésta.
El contratista de una obra está obligado a ejecutarla conforme a lo convenido en el contrato y en atención a las reglas del arte de la construcción y a los usos o reglas profesionales. M.A. Del Arco y M. Pons, Derecho de la Construcción, 2da ed., Madrid, Ed. Hesperia, 1980, pág. 40. Si lo ejecutado resulta de calidad inferior o presenta defectos, es indudable que el contratista no ha cumplido con su obligación. íd., pág. 41. Ello descansa en el principio de que el contratista no solamente se obliga a realizar la obra, sino también a realizarla bien. Constructora Bauzá, Inc. v. García López, 129 D.P.R. 579 (1991). La utilización *596de materiales inadecuados o defectuosos, así como la ejecu-ción defectuosa de los trabajos de construcción, constituyen vicios de la construcción de los cuales debe responder el contratista ante el dueño de la obra. M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1986, T. XX, Vol. 2, págs. 298-299; J.M. Manresa y Navarro, Comentarios al Código Civil español, 6ta ed. rev., Madrid, Ed. Reus, 1969, T. X, Vol. II, pág. 710.
Ahora bien, la divergencia de criterios entre D.A.Co. y el Tribunal de Apelaciones se manifestó en cuanto a la nece-sidad de incluir a Macro Mix, Inc. como parte de la querella. Según D.A.Co., una vez determinado que el con-tratista Rosado Santoni incumplió con su obligación de construir la obra pactada —por lo tanto, le responde al matrimonio Martínez-Rosa— culminó el trámite adminis-trativo ante dicha agencia sin necesidad de dilucidar una controversia entre comerciantes sobre la cual carece de jurisdicción. Sin embargo, el Tribunal de Apelaciones en-tendió que D.A.Co. tenía que celebrar una vista para resolver si Macro Mix, Inc. fue negligente en el cumplimiento de su obligación con el señor Rosado Santoni y cuánto debe compensarle a este último, en caso de contestar dicha in-terrogante en la afirmativa. Según expuso el tribunal ape-lativo en reconsideración, el señor Rosado Santoni es un consumidor en relación con Macro Mix, Inc. Incidió el foro apelativo intermedio en su razonamiento. Nos explicamos.
El matrimonio Martínez-Rosa inició este procedimiento de adjudicación contra el señor Rosado Santoni por incumplimiento contractual. En ese sentido, estamos ante una querella presentada por un consumidor afectado por el servicio provisto por un contratista. Sin lugar a dudas, D.A.Co. tenía jurisdicción para dilucidar esta controversia, pues fue esa la intención del legislador al crear el mencionado foro administrativo. Sin embargo, no podemos llegar a igual conclusión con relación a la posible reclamación que pueda tener el señor Rosado Santoni contra Ma-*597ero Mix, Inc. Resulta que, contrario a lo resuelto por el Tribunal de Apelaciones, un contratista no es un consumi-dor que pueda aprovechar el esquema administrativo de D.A.Co. para vindicar sus derechos frente a terceros. Es decir, se trata de una controversia que no afecta consumi-dor alguno, en vista de que al verdadero consumidor en este caso, el matrimonio Martínez-Rosa, se le proveyó el remedio solicitado sin necesidad de entrar a considerar esta disputa.
El contratista no es la persona que adquiere bienes o servicios como destinatario final, sino que los utiliza para producir un resultado con ánimo de lucro, ya que cobra por éste al destinatario final del producto, el dueño de la obra. Tampoco se trata del consumidor inexperto, desvalido e in-defenso al cual respondió la creación de D.A.Co. Todo lo contrario. El contratista debe conocer el arte de su oficio y dominar con destreza las prácticas de la construcción y la utilización de los materiales. En fin, no estamos ante el sujeto protegido por la Ley Núm. 5 y demás legislación administrada por D.A.Co.(5) Si avaláramos la interpreta-ción del Tribunal de Apelaciones, sería inimaginable el al-cance de la jurisdicción de D.A.Co., pues prácticamente to-dos los comerciantes y manufactureros podrían ser catalogados como consumidores en relación con sus respec-tivos suplidores. Nada más lejos del propósito legislativo que inspiró la creación de D.A.Co.
De acuerdo con lo expresado, una vez D.A.Co. adjudicó los planteamientos presentados por el consumidor —en este caso, el matrimonio Martínez-Rosa— no podía suje-tarlo indefinidamente a un trámite administrativo para dilucidar una controversia sobre la cual carece de jurisdicción. Lo contrario resultaría en el desvío de los re-cursos y esfuerzos que la Asamblea Legislativa reservó para proteger a los consumidores e implicaría la asunción *598de jurisdicción sobre una situación que no está considerada en la Ley Núm. 5 ni en su historial legislativo. El señor Rosado Santoni, de entenderlo necesario, puede presentar ante los tribunales cualquier reclamación que pueda tener contra Macro Mix, Inc.
V
Por los fundamentos que anteceden, se revoca la senten-cia emitida por el Tribunal de Apelaciones y, por consi-guiente, se confirma la resolución emitida por el Departa-mento de Asuntos del Consumidor.

Se dictará Sentencia de conformidad.

La Juez Asociada Seora Fiol Matta se inhibió.

(1) Las compañías independientes Western Soil, Inc. y Advanced Soil Engineering realizaron esas pruebas.


(2) Los esposos Martínez-Rosa presentaron en evidencia el informe y el testimo-nio del Dr. Eduardo Ramírez Santiago, perito en ingeniería estructural, quien con-cluyó que la calidad del hormigón utilizado no cumplía con las especificaciones de los planos de construcción ni con la reglamentación vigente aplicable a proyectos de vivienda familiar. El perito recomendó la demolición de los elementos estructurales afectados. Igualmente, los esposos presentaron el testimonio del ingeniero Torres García, quien inspeccionó la construcción y declaró sobre el riesgo de colapso de la estructura debido a la resistencia inadecuada de sus cimientos.


(3) Es menester señalar que la referida interpretación que el Departamento de Asuntos del Consumidor (D.A.Co.) hace de su ley habilitadora fue promulgada como una regla legislativa, conforme con la autoridad conferida por la Asamblea Legisla-tiva —3 L.P.R.A. secs. 341(e)(g) y 341(g)— y, además, está acorde con el propósito legislativo de proteger al consumidor desvalido e indefenso, y no al comerciante. *594Habida cuenta de que estamos ante una regla legislativa válidamente promulgada por la agencia, ésta tiene el mismo efecto vinculante que una ley. Asociación Maestros v. Comisión, 159 D.P.R. 81 (2003). Véase, además, 1 Pierce, Administrative Law Treatise Sec. 6.4, págs. 324-332 (4ta ed. 2002).


(4) Véanse, por ejemplo: Art. 2 de la Ley de Garantías de Vehículos de Motor, 10 L.P.R.A. sec. 2052(i); Art. 2 de la Ley Complementaria de Garantías de Vehículos de Motor, 10 L.P.R.A. sec. 2067(g); Art. 2 de la Ley de Rotulación de Productos Textiles de Puerto Rico, 10 L.P.R.A. sec. 2152(l); Art. 3 de la Ley para la Prevención del Fraude en el Telemercadeo, 10 L.P.R.A. sec. 4031(1).


(5) De hecho, el contratista está sujeto a diversa reglamentación promulgada por D.A.Co. en defensa, precisamente, del consumidor de sus servicios. Véase, por ejem-plo, el Reglamento para el Registro de Contratistas, Reglamento Núm. 5496 de 22 de octubre de 1996.